Per Curiam.

The question presented to this court is whether the Court of Appeals had jurisdiction to review the order awarding temporary alimony. Section 6, Article IV of the Constitution, is the sole source *281of jurisdiction of the Court of Appeals and gives to that court jurisdiction to entertain appeals on questions of law only from judgments or final orders of courts of record within its district.
An examination of the record fails to disclose an abuse of discretion by the trial court in making the order. The order for temporary alimony is provisional in its nature, subject to modification at any time, and did not determine the ultimate rights of the parties in the action for alimony. It is not a judgment or final order from which an appeal on questions of law may be taken.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Middleton, Taet, Matthias and Hart, JJ., concur.